Per Curiam.  The State moves for an order of this court directing Donald E. Zueco to retain counsel forthwith to represent him in his appeal, or, alternatively, to file with this court an Affidavit and Application to proceed informa pauperis. We note where the file of this matter in the Supreme Court Clerk’s office reflects that Michael Knollmeyer is an attorney of record. We granted the motion of Ralph John Blagg to be relieved as counsel for appellant Zueco on February 20, 1995, in part because Michael Knollmeyer was also shown as counsel of record. As appellant Zueco still has retained counsel of record, we deem the State’s motion to be moot.